Case 1:13-cv-01417-ENV-CLP Document 229 Filed 04/27/20 Page 1 of 2 PageID #: 4391


                                                                     Littler Mendelson, P.C.
                                                                     900 Third Avenue
                                                                     New York, NY 10022.3298




                                                                     Craig R. Benson
                                                                     212.583.2682 direct
                                                                     212.583.9600 main
                                                                     718.732.2369 fax
                                                                     cbenson@littler.com

  April 27, 2020




  VIA ECF

  The Honorable Eric N. Vitaliano
  United States District Court
  Eastern District of New York
  225 Cadman Plaza East
  Brooklyn, NY 11201

  Re:      Marin et al. v. Apple-Metro, Inc. et al.
           Civil Action No. 12-cv-05274-ENV-CLP

           Dove et al. v. Apple-Metro, Inc. et al.
           Civil Action No. 13-cv-01417-ENV-CLP

  Dear Judge Vitaliano:

  We represent all Defendants with respect to the above-referenced cases. We write in response
  to Plaintiffs’ letters to the Court dated April 24, 2020. While we do not object to the Plaintiffs’
  request to lift the stay in this matter, we wish to address some misstatements made to the Court
  concerning the potential settlement of this matter.

  On March 9, 2020, prior to the unforeseen Government imposed shut down of the Company’s
  restaurants, all parties participated in a mediation and came to a good faith understanding of the
  framework for a potential resolution to this matter. This resulted in a memorandum of
  understanding that laid out some of the basic terms of the potential resolution, but recognized
  that other material terms, (e.g., an allocation formula for the class recovery), would be negotiated
  at a later date. Significantly, the memorandum of understanding was also, by its terms, subject
  to a more formal settlement agreement and all the material issues that would be addressed
  therein—an agreement that would, if finalized, be presented to the Court for approval.

  Unfortunately, not long after the mediation, the entire World changed in ways that no one could
  have reasonably envisioned at the time of the mediation. As a result, and unfortunately,
  Defendants were not, and are not currently, in a position to continue to negotiate the remaining
  unresolved issues and reach a final agreement. Contrary to the statement contained in Plaintiffs’
  letters to the Court dated April 24, 2020, the Defendants have not “defaulted” with respect to
  any obligation. This is for the simple reason that no such obligation ever existed. Plainly stated,




    littler.com
Case 1:13-cv-01417-ENV-CLP Document 229 Filed 04/27/20 Page 2 of 2 PageID #: 4392


  The Honorable Eric N. Vitaliano
  April 27, 2020
  Page 2




  there was never a meeting of the minds on all material terms and an agreement was never
  reached.

  Plaintiffs’ position is curious given their own characterization of the status of the matter, in a letter
  to Your Honor dated March 11, 2020, as “an agreement in principle to resolve all claims ….” As
  they realized and articulated then, and we reiterate herein, this matter was far from fully resolved.

  No one is happy about recent developments. Unfortunately, the very survival of the Company is
  now at issue. While the Company is as disappointed as the Plaintiffs that the matter cannot be
  currently resolved, it is hopeful that better times are ahead and the parties can revisit the potential
  amicable resolution of this matter.

  Thank you for your time and consideration of this matter.

  Respectfully submitted,




  Craig R. Benson

  CRB/mbm

  cc: Counsel of Record (via ECF)
